 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   AMY NOELLE PACKER,                                   No. 1:20-cv-01319-HBK
12                        Plaintiff,                      STIPULATION OF DISMISSAL WITH
                                                          PREJUDICE UNDER FED. R. CIV. P. 41
13            v.                                          (a)(1)(A)(ii) 1
14   COMMISSIONER OF SOCIAL                               (Doc. No. 17)
     SECURITY,
15
                          Defendant.
16

17

18

19

20            The parties filed a Stipulation of Dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) on
21   July 12, 2021. (Doc. No. 17, “Stipulation”). The Stipulation states the dismissal is with prejudice

22   with each party bearing “their own attorney fees, costs, and expenses associated with the action.”

23   (Id.).

24            Rule 41(a)(1)(A)(ii) in pertinent part provides that, “the plaintiff may dismiss an action

25   without a court order by filing . . . a stipulation of dismissal signed by all parties who have appeared.”

26   A voluntary stipulation pursuant to Rule 41(a)(1)(A)(ii) automatically terminates the action between

27
     1
      The parties have consented to the jurisdiction of a United States Magistrate Judge pursuant to 28
28   U.S.C. § 636(c)(1). (Doc. No. 9).
                                                      1
 1   the parties without operation of a court order. Black Rock City, LLC v. Pershing Cty. Bd. of Comm’rs,

 2   637 F. App’x 488 (9th Cir. 2016) (citations omitted). Here, the parties have signed and dated the

 3   Stipulation to dismiss this action.

 4            Accordingly, the Clerk of Court shall terminate all pending motions and deadlines and

 5   CLOSE this action to reflect the parties stipulated dismissal of this action with prejudice pursuant

 6   to Rule 41(a)(1)(A)(ii).

 7

 8
     Dated:      July 13, 2021
 9                                                         HELENA M. BARCH-KUCHTA
                                                           UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
